           Case 1:20-cr-00340-VEC Document 18
                                           17 Filed 01/13/21 Page 1 of 2
                                           U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York



MEMO ENDORSED
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza       USDC SDNY
                                                       New York, New York 10007
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                       January 13, 2021               DOC #:
                                                                                      DATE FILED: 1/13/2021
 BY EMAIL
 The Honorable Valerie E. Caproni
 United States District Judge
 Southern District of New York
 United States Courthouse
 40 Foley Square
 New York, New York 10007

        Re:     United States v. Justine Barajas, 20 Cr. 340 (VEC)

 Dear Judge Caproni:

        The Government writes with the consent of defendant Justine Barajas to respectfully
 request a 30-day adjournment of the pretrial conference currently scheduled in this matter for
 January 14, 2021, at 10:00 a.m. The Government also seeks an order excluding time under the
 Speedy Trial Act until the new date for the pretrial conference.

         On June 17, 2020, Barajas was arrested in a vehicle in possession of five kilograms of
 heroin. Barajas was subsequently charged by Complaint for conspiring to possess with intent to
 distribute heroin, in violation of 21 U.S.C. 841(b)(1)(A) and 846, and indicted for the same offense.
 See Dkt. Nos. 1, 5. A pretrial conference was held on October 28, 2020, and the next conference
 is scheduled for January 14, 2021.

         The parties have had specific discussions regarding the terms of a pretrial resolution of this
 matter, including as recently as Monday, January 11, 2021. The parties request additional time to
 complete these negotiations; specifically, the parties request a 30-day adjournment of the pretrial
 conference scheduled in this matter for January 14, 2021. Defense counsel consents to this request.

        The Government further requests an order excluding time under the Speedy Trial Act from
 January 14, 2021, until the date of the next pretrial conference. The ends of justice served by this
 continuance outweigh the best interests of the public and the defendant in a speedy trial because
                Case 1:20-cr-00340-VEC Document 18
                                                17 Filed 01/13/21 Page 2 of 2




      the continuance will permit the parties additional time to discuss a resolution to this matter. See 18
      U.S.C. § 3161(h)(7)(A).

                                                              Respectfully submitted,

                                                              AUDREY STRAUSS
                                                              Acting United States Attorney

                                                        By:      /s/
                                                              Kedar S. Bhatia
                                                              Assistant United States Attorney
                                                              (212) 637-2465




Application GRANTED. The January 14, 2021 conference is ADJOURNED until February 16, 2021, at 10:00
a.m. Regardless of the status of plea discussions, unless Defendant has requested a change-of-plea hearing or
entered a plea by the adjourn date, the February 16, 2021 hearing will proceed, at which the Court will set a trial
date and schedule for pretrial submissions. Counsel is reminded to heed this Court's Individual Practices requiring
that requests for adjournments be submitted at least 48 hours in advance of the originally scheduled conference.

The period between January 13, 2021, and February 16, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. §
3161(h)(7)(A). The Court finds that the ends of justice served by accommodating logistical difficulties created by
the COVID-19 pandemic outweigh the interests of the public and the Defendant in a speedy trial.



SO ORDERED.



                     1/13/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
